DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-30 are pending.
Claims 16-30 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18, 20-24, 26-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uno et al.  (20170341536) (“Uno”).  As concerns claims 16 and 26, Uno discloses seat pan (fig. 1), a movable backrest (fig. 1), and a pivot fitting (fig. 4) for a vehicle seat, for adjusting an inclination of the seat between at least a use position and at least a non-use position (shown in fig. 3), the pivot fitting, comprising: at least one detection unit (paragraph 0116: 65) which is configured to determine if the seat is in at least one of the use position, an intermediate inclined position or the non-use position (as discussed in paragraphs 0116 and 0117 and shown in figs. 4, 8 and 9).
As concerns claim 17, Uno discloses wherein the detection unit is configured to output a signal if the seat is in the intermediate position (paragraph 0116: 65 emits a constant signal providing the position of the seatback).
As concerns claim 18, Uno discloses wherein the detection unit comprises a coupling structure configured to couple the detection unit to at least on indicator unit to indicate at least the intermediate position of the seatback (65 is coupled to controller 61 and indicates to the control device 60 the rotational position of the seat).
As concerns claim 20, Uno discloses wherein the detection unit comprises a coupling structure to couple the detection unit to at least one of an electronic control unit (paragraph 0116: 60).
As concerns claim 21, Uno discloses wherein the detection unit is configured to determine a manual actuation of the inclination adjustment (paragraph 0182).
As concerns claim 22, Uno discloses wherein the detection unit comprises a number of switches (paragraph 0076, 0078, 0079) configured to signal transmission to the electronic control unit upon activation, wherein the switches are activated when the seat is in the intermediate inclined position.
As concerns claim 23, Uno discloses wherein a first switch is configured to transmit a signal regarding the intermediate inclined position of the seat to the electronic control unit upon activation (paragraph 0076), and a second electric switch is configured to verify if a release lever has changed states between locked and unlocked (paragraph 0135).
As concerns claim 24, Uno discloses wherein the detection unit comprises at least one switch sensor (controller 61 is a switch sensor which detects activation of the switches) coupled to at least one of the number of switches and configured to detect an activation of the switches.
As concerns claim 27, Uno discloses wherein the pivot fitting comprises at least two fitting members configured to interact with each other (fig. 5: 18, 20, 31).
As concerns claim 28, Uno discloses wherein at least one of the fitting members is coupled to an actuation element (fig. 5: 36, 37, 38) which is configured to electrically and/or mechanically actuate the inclination adjustment of the backrest.
As concerns claim 29, Uno discloses wherein the pivot fitting is configured as an electric-powered continuously adjustable fitting (paragraph 0076).
As concerns claim 30, Uno discloses wherein the pivot fitting is coupled to a motor for actuation of the inclination adjustment (fig. 5: 37).

Claims 16, 17, 20, 22-24, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stopp et al. (DE 102006039504) (“Stopp”).  As concerns claims 16 and 26, Stopp discloses seat pan (fig. 1a: 2), a movable backrest (fig. 1a: 4), and a pivot fitting (fig. 1: 3, 10 and 11) for a vehicle seat, for adjusting an inclination of the seat between at least a use position (shown in fig. 2a) and at least a non-use position (shown in fig. 3a), the pivot fitting, comprising: at least one detection unit (fig. 1a: 10, 11) which is configured to determine if the seat is in at least one of the use position, an intermediate inclined position or the non-use position (as discussed in paragraphs 0038-0040).
As concerns claim 17, Stopp discloses wherein the detection unit is configured to output a signal if the seat is in the intermediate position (paragraph 0040: 10 emits a constant signal providing the position of the seatback).
As concerns claim 20, Stopp discloses wherein the detection unit comprises a coupling structure to couple the detection unit to at least one of an electronic control unit (paragraph 0039: 12).
As concerns claim 22, Stopp discloses wherein the detection unit comprises a number of switches (paragraphs 0041-0044: a number of switches are provided when the seat is in the inclined position including a relay switch 19, a reverse 20 and forward 21switch) configured to signal transmission to the electronic control unit upon activation, wherein the switches are activated when the seat is in the intermediate inclined position.
As concerns claim 23, Stopp discloses wherein a first switch (paragraphs 0042, 0043: 19) is configured to transmit a signal regarding the intermediate inclined position of the seat to 
As concerns claim 24, Stopp discloses wherein the detection unit comprises at least one switch sensor (paragraph 0039: switching unit 14) coupled to at least one of the number of switches and configured to detect an activation of the switches.
As concerns claim 27, Stopp discloses wherein the pivot fitting comprises at least two fitting members configured to interact with each other (fig. 3a: 10, 11).
As concerns claim 28, Stopp discloses wherein at least one of the fitting members is coupled to an actuation element (fig. 3a: actuation element along axis A) which is configured to electrically and/or mechanically actuate the inclination adjustment of the backrest.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Uno.  Uno does not expressly teach wherein the indicator unit is configured to provide a visual indication of the position of the seat.  However, the coupling structure configured to be coupled to an indicator unit which is configured to provide a visual indication of the user is considered an intended use/functional language within an indented use limitation and is given little patentable weight.  Further, the indicator unit is considered “capable” of providing a visual indication by way of connection to a display in the vehicle console as is considered old and well known in the art and .

Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stopp.  As concerns claim 29, Stopp teaches wherein the pivot fitting is electric-powere (fig. 3a: 8), but does not expressly teach wherein the fitting is continuously adjustable.  However, continuously adjustable fittings are considered old and well known in the art and would have been obvious to a person having ordinary skill in the art at the time that the invention was filed to be used on the tilting backrest in order to provide the desired comfort to the user.
As concerns claim 30, Stopp, as modified, teaches wherein the pivot fitting is coupled to a motor for actuation of the inclination adjustment (fig. 3a: 8).

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references of Stopp and Uno fail to teach wherein the at least one switch sensor is coupled to a switch contact member, wherein the switch sensor is configured to detect a contact of the switch contact member by a seat member when the seat is in the intermediate inclined position.  Further, there is no teaching, suggestion or motivation absent hindsight to modify the prior art as such.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636